                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION



                                                  2:21-CV-10085
DARREN JOHNSON,
                                           ORDER DENYING THE
                   Plaintiff,            APPLICATION TO PROCEED
                                         WITHOUT PREPAYING THE
            vs.                              FILING FEE AND
                                          SUMMARILY DISMISSING
KALAT, BAILEY, and T. COBB,               THE COMPLAINT UNDER
                                             28 U.S.C. § 1915(g)
                   Defendants.


     Plaintiff Darren Johnson, a state prisoner in the custody of the

Michigan Department of Corrections, filed a pro se civil rights complaint

in the United States District Court for the Western District of Michigan

on December 28, 2020. ECF No. 1. On January 8, 2021, United States

Magistrate Judge Sally J. Berens transferred the case to this district

because venue is proper here. ECF No. 4.

     Plaintiff did not prepay the filing fee in the Western District of

Michigan, and Magistrate Judge Berens did not decide whether Plaintiff

could proceed in forma pauperis. Id. at PageID.105. This Court has

determined for the reasons given below that Plaintiff may not proceed in

forma pauperis, and because he has previously been informed about his

ineligibility to proceed in forma pauperis in federal court, the Court will

dismiss the complaint without prejudice.
                            I. Background

     Plaintiff is incarcerated at the G. Robert Cotton Correctional

Facility (JCF) in Jackson, Michigan. ECF No. 1, PageID.1. Defendants

are employed by MDOC at JCF. Kalat is a librarian, Bailey is a deputy

warden, and T. Cobb is a grievance coordinator. Id. at PageID.2.

     Plaintiff alleges in his complaint that Kalat put him at risk of

contracting the coronavirus known as COVID-19 by providing him with

legal materials that had been touched by inmates who had been exposed

to COVID-19. Id. at PageID.3. Plaintiff further alleges that Bailey did

not stop Kalat from loaning the materials to Plaintiff, and that defendant

T. Cobb did not process Plaintiff’s grievances about the issue. Id. at

PageID.3-4. Plaintiff sues the defendants in their personal and official
capacities for declaratory, monetary, and injunctive relief. Id. at

PageID.2, 5.

                             II. Discussion

                    A. The “Three Strikes” Rule

     As noted above, Plaintiff did not prepay the filing fee for this action

when he filed his complaint. Although he did apply for leave to proceed

without prepaying the filing fee, ECF Nos. 2, 2-1, and 2-2, three of his

previous complaints were dismissed as frivolous or for failure to state a

claim. Therefore, a preliminary question is whether Plaintiff may proceed
without prepaying the filing fee for his complaint.
                                    2
      Ordinarily, a federal litigant who is too poor to pay court fees “may

commence a civil action without prepaying fees or paying certain

expenses.” Coleman v. Tollefson, 575 U.S. 532, 534 (2015) (citing 28

U.S.C. § 1915). But, as the Supreme Court explained in Coleman, “a

special ‘three strikes’ provision prevents a court from affording in forma

pauperis status where the litigant is a prisoner and he or she ‘has, on 3

or more prior occasions, while incarcerated . . . , brought an action or

appeal in a court of the United States that was dismissed on the grounds

that it is frivolous, malicious, or fails to state a claim upon which relief

may be granted.’ ” Id. (quoting 28 U.S.C. § 1915(g)).

      An exception to the “three strikes” provision applies when “the

prisoner is under imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g). “A physical injury is ‘serious’ for purposes of § 1915(g) if it has
potentially dangerous consequences such as death or severe bodily

harm.” Gresham v. Meden, 938 F.3d 847, 850 (6th Cir. 2019).

      “[T]o allege sufficiently imminent danger, . . . ‘the threat or prison
condition must be real and proximate and the danger of serious physical

injury must exist at the time the complaint is filed.’ ” Vandiver v. Prison

Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013) (quoting Rittner v.
Kinder, 290 F. App’x 796, 797 (6th Cir. 2008)).

      In addition to a temporal requirement, . . . the allegations

      must be sufficient to allow a court to draw reasonable
      inferences that the danger exists. To that end, “district courts
                                      3
     may deny a prisoner leave to proceed pursuant to § 1915(g)
     when the prisoner’s claims of imminent danger are conclusory

     or ridiculous, or are clearly baseless (i.e. are fantastic or

     delusional and rise to the level of irrational or wholly
     incredible).” Rittner, 290 Fed. App’x at 798 (internal quotation

     marks and citations omitted); see also Taylor [v. First Med.

     Mgmt., 508 Fed. App’x 488, 492 (6th Cir. 2012)] (“Allegations
     that are conclusory, ridiculous, or clearly baseless are also

     insufficient for purposes of the imminent-danger exception.”).

     Id.
                             B. Application

     Three of Plaintiff’s previous cases were dismissed as frivolous or for

failure to state a claim. See Johnson v. Kuehe, No. 2:12-cv-12878 (E.D.
Mich. July 31, 2012); Johnson v. Harrison, No. 2:12-12543 (E.D. Mich.

Aug. 2, 2012); Johnson v. Quist, No. 2:12-cv-11907 (E.D. Mich. July 10,

2012). Several more cases of his were dismissed under § 1915(g) due to

his three “strikes.” See Johnson v. Mark, et al., No. 2:17-cv-10232 (E.D.

Mich. Feb. 28, 2017); Johnson v. Pallas, et al., No. 1:17-cv-1016 (W.D.

Mich. Feb. 7, 2018); Johnson v. Miller, et al., No. 1:17-cv-884 (W.D. Mich.

Dec. 7, 2017); Johnson v. Kinder, et al., No. 2:16-cv-12698 (E.D. Mich.

Aug. 23, 2016); and Johnson v. Hulet, et al., No. 1:13-cv-837 (W.D. Mich.




                                    4
Oct. 7, 2013). Plaintiff, therefore, may proceed without prepaying the

filing fee only if he was in imminent danger when he filed his complaint.

     Plaintiff alleges that he is incarcerated under conditions posing a

substantial risk of serious harm. ECF No. 1, PageID.3. To support this

allegation, Plaintiff points to a warden’s letter, which indicates that JCF

was placed on COVID outbreak status on November 2, 2020, due to

recent positive cases of the virus in the facility. ECF No. 1-2, PageID.9.

Another attachment to Plaintiff’s complaint shows that there was one

positive case of COVID-19 at JCF as of November 23, 2020, and seven

positive cases of COVID-19 at JCF as of November 30, 2020. ECF No. 1-

4, PageID.13-14. Plaintiff concludes from those documents that he is

under imminent danger of serious physical injury. ECF No. 1, PageID.3;

ECF No. 3, PageID.102.
     The Court acknowledges that COVID-19 “is highly infectious” and

if contracted, it “can cause severe complications or death.” Wilson v.

Williams, 961 F.3d 829, 833 (6th Cir. 2020). But merely because Plaintiff

currently is a prisoner within an MDOC prison “does not mean that he is

at a high risk of contracting COVID-19.” Littlejohn v. Whitmer, No. 2:20-

cv-39, 2020 WL 1685310, at *3 (W.D. Mich. Apr. 7, 2020) (unpublished).

     Plaintiff’s contention that he is at risk of contracting COVID-19 is

conclusory and speculative, given the precautions that MDOC is taking




                                    5
to prevent spread of the disease, see ECF No. 1-2, PageID.91, and the lack

of any indication that, due to his age or some pre-existing condition, he is

particularly susceptible to contracting COVID-19 and becoming seriously

ill. His “speculation about the mere possibility that he will become
infected by the virus does not constitute imminent danger.” Taylor v.

Washington, No. 2:20-CV-174, 2020 WL 5887248, at *6 (W.D. Mich. Oct.

5, 2020) (unpublished).
                             CONCLUSION

     “Pauper status is a privilege, not a right, and [Plaintiff] lost it by

repeatedly filing meritless lawsuits,” Gresham, 938 F.3d at 851, and by
not satisfying the “imminent danger” exception to § 1915(g). Accordingly,

the Court denies Plaintiff’s application to proceed without prepaying the

fees and costs for this action, ECF No. 2, and dismisses his complaint,
ECF No. 1, without prejudice under § 1915(g).

     Finally, because Plaintiff has “three strikes,” he may not proceed in

forma pauperis on appeal if he appeals this decision. 28 U.S.C. § 1915(g).
“[A]pplication of the ‘three strikes’ provision of 28 U.S.C. § 1915(g) is so

well settled that an appeal from this order would be frivolous and,

therefore, cannot be taken in good faith.” McGore v. Detroit Police
Officers, No. 2:11-cv-12994, 2011 WL 2882477, at *2 (E.D. Mich. July 19,

2011) (citing 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S.


1 See also www.michigan.gov/documents/corrections/DOM_2021-
26R5_COVID_Final_3-19-21_____719919_7.pdf.
                                     6
438, 445 (1962); and McGore v. Wrigglesworth, 114 F.3d 601, 610–11 (6th
Cir.1997)).

     SO ORDERED.


Dated: April 30, 2021         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                        Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on April 30, 2021.
                            s/A. Chubb
                            Case Manager




                                    7
